Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-4, 7-14, 17-24, 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
receiving a first transaction, the first transaction including a first statement to perform an update operation to a row in a first table, the update operation corresponding to a new version of an object, the object corresponding to data in the row in the first table to be updated, the first statement including information comprising an object key associated with the object, the object key comprising additional information being appended as a suffix to the object key, the additional information comprising a first transaction identifier associated with the first transaction, a first statement number associated with the first statement, and a first restart count indicating a number of times that the first statement has been attempted;
inserting, by the first transaction, the new version of the object, 
performing, by a second transaction, a range read, the range read including information indicating the first object key;
receiving, after performing the range read, a set of conflicting transactions; 
determining that a conflict occurred between the first transaction and a third transaction from the set of conflicting transactions; and

performing a restart of the first transaction in response to determining that the conflict occurred.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152